Citation Nr: 1541674	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-29 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection or left inguinal hernia.

3.  Entitlement to an increased rating for bilateral glaucoma with cataracts, rated as 30 percent disabling prior to December 14, 2009, and over 40 percent thereafter.

4.  Entitlement to an increased rating for varicose veins of the left leg, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for left knee degenerative changes, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for right knee degenerative changes, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to August 1979 and from November 1979 to April 1996.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office in Los Angeles California.  

A June 2013 rating decision granted a total rating based on individual unemployability due to service-connected disability from December 2011.

The Veteran was afforded a videoconference hearing at the RO in July 2015 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.  

The Veteran's claims folder is now encompassed completely in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development of the evidence is warranted prior to disposition of the issues on appeal.  

The Veteran presented testimony on personal hearing in July 2015 to the effect that his service-connected varicose vein symptoms had worsened with severe pain, tenderness, soreness and swelling, and pain with walking.  He asserted that his eye impairment had increased in severity and that his vision had degraded and deteriorated since his most recent VA examination.  He said that he could not see out of the left eye.  When pointed out that he had failed to report to VA compensation examinations in April 2014, he stated that he had been out of the country for a month while attending a cousin's funeral and that he did not find out about his appointment until after his return.  

Review of the record discloses that the Veteran was last afforded VA compensation and pension examinations of the service-connected disorders at issue, including the knees, in December 2009.  The Board finds that his explanation that he was out of the country for an extended period when his VA status examinations were scheduled in 2014 constitutes "good cause" for his failure to report at that time. See 38 C.F.R. § 3.655 (2014).  As such, the appellant will be scheduled for current eye, varicose vein and bilateral knee examinations.  The Court of Appeals for Veterans Claims (Court) has held that when the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. See Snuffer v. Gober, 10 Vet.App. 400, 403 (1997); Olsen v. Principi, 3 Vet.App. 480, 482, (1992), citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992). 

The appellant testified that he developed and sought treatment for symptoms of sleep apnea in service and was given a diagnosis at that time.  Service treatment records reflect that he was treated between 1995 and 1996 for a long history of loud snoring with possible apneic episodes that was provisionally diagnosed as sleep apnea.  A sleep study was not performed at that time.  The record reflects that the appellant has never had a VA examination that addresses whether any currently claimed disability in this regard may be related to symptoms and complaints in service.  Additionally, service connection is in effect for coronary artery disease status post pacemaker implant with chronic kidney disease and hypertension, and bilateral hypertrophied inferior turbinates.  There is no competent clinical opinion of record as to whether sleep apnea is secondary to a service-connected disorder. See 38 C.F.R. § 3.310 (2014).  This includes disability made chronically worse by service-connected disability. See Allen v. Brown, 7 Vet.App. 439 (1995).  The threshold for securing an examination under the VCAA is low. McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006).  As such, the Veteran will be scheduled for an examinations for sleep apnea.  

The Veteran stated that he began seeking treatment at the Santa Barbara, California VA facility immediately after service.  The claims file contains records from that facility dating from 1997.  The appellant recounted that he was also seen for treatment at the Oxnard, California VA.  It is unclear if these records are available for review and they should be requested.  He also related that he continues to obtain medical attention at the West Los Angeles VA Medical Center.  The most recent VA records date through June 2013.  Any additional VA clinical data must be retrieved and associated with record. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, records dating from July 2013 to the present should be requested and associated with the claims folder. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran appropriate VCAA notice pertaining to the issue of entitlement to increased ratings for bilateral knee degenerative changes.  

2.  Request all of the Veteran's records from the Oxnard, California VA facility, to include those that may be retired or on microfilm, and VA outpatient records from the West Los Angeles VA Medical Center from July 2013 to the present and associate with the claims folder.  The request for records should be documented.

3.  Schedule the Veteran for comprehensive examinations of his service-connected glaucoma with cataracts, varicose veins of the left leg, and bilateral knee arthritis by appropriate examiners.  Access to the Virtual VA/VBMS files must be made available to the examiners.  The examination report should reflect consideration of the Veteran's documented medical history, current complaints, and other assertions, etc., in a narrative format.  All indicated tests should be accomplished and all examination findings should be reported in detail to allow for application of applicable VA rating criteria.

4.  Schedule the Veteran for a VA examination by an appropriate examiner to determine whether he has sleep apnea related to service or secondary to or aggravated by a service-connected disorder.  Access to Virtual VA/VBMS must be made available to the examiner.  The examiner must indicate whether he or she has reviewed the record.  All necessary tests and studies should be conducted and clinical findings must be reported in detail. 

Following examination, the examiner must respond to the following: 

a) Does the Veteran have sleep apnea? 

b) If so, whether it is at least as likely as not (50 percent probability or higher) current sleep apnea is traceable to symptoms reported by the Veteran in service or is otherwise related to service?

c) If not, whether it is at least as likely as not sleep apnea is caused by (secondary to) a service-connected disability, including coronary artery disease and/or bilateral hypertrophied inferior turbinates?

d) If not, whether it is at least as likely as not obstructive sleep apnea is made chronically worse (aggravated) by service-connected disability, including coronary artery disease and/or bilateral hypertrophied inferior turbinates?

5.  The RO should ensure that the medical reports requested above comply with this remand and their instructions.  If a report is insufficient, or if any requested action is not taken or is deficient, it should be returned for correction.

6.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


